Defendants Newcomb and DeGuire have appealed from judgments entered against them on verdicts of the jury and also from orders denying their motions for new trials. The actions are to recover damages for negligence arising out of a collision on December 1, 1935, on the Glens Falls-West Glens Falls highway between a Ford automobile owned by defendant DeGuire and a Dodge automobile operated by defendant Riley. The plaintiff Lois Jean Holland, a child eight years of age, was a passenger in the car of defendant Riley. She sued to recover for personal injuries. The coplaintiff, her father, sued to recover for expenses for the treatment and care of the child. The evidence clearly sustains the verdicts of the jury. Judgments and orders unanimously affirmed, with costs to plaintiffs in one action. Present — Hill, P. J., McNamee, Crapser, Bliss and Heffernan, JJ.